DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on September 9, 2022. Claim 1 has been amended. Claim 4 has been canceled. Claims 9-16 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Szabo (US 4,519,544) in view of Becktell (US 2017/0320074 A1).
With regard to claim 1, Szabo discloses a liquid supply assembly (Fig. 1) comprising: a receiving portion (13); a dispersing portion (Fig. 3), comprising two long sides (3 in conjunction with 9) and a short side (14) connected between the two long sides (Fig. 1), and the two long sides and the short side form a U-shaped structure (Fig. 2), wherein a plurality of perforations (19) are formed on the dispersing portion.
However, Szabo fails to disclose two flow controllers separately connected between the receiving portion and an end opposite to the short side of the two long sides of the dispersing portion, wherein the two flow controllers alternately opened and closed make liquid received from the receiving portion flowing through the dispersing portion in clockwise and counterclockwise, and release the liquid out of all the plurality of perforations sequentially in opposite directions.
Becktell teaches a liquid supply assembly (Fig. 5) comprising two flow controllers (52/62) separately connected between the receiving portion (16) and an end opposite to the short side of the two long sides of the dispersing portion (Fig. 6), wherein a plurality of perforations (40) are formed on the dispersing portion, and the two flow controllers (52/56) alternately opened and closed make liquid received from the receiving portion flowing through the dispersing portion in clockwise and counterclockwise, and release the liquid out of  the plurality of perforations sequentially in opposite directions (Para. [0039], valves 52/56 are adapted to alternately be opened and closed to make liquid received from the receiving portion 16 flowing through the dispersing portion 12 in clockwise and counterclockwise, and release the liquid out of the plurality of perforations sequentially in opposite directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Knapp, by putting the two flow controllers (52/62) as taught by Becktell at the left segment and the right segment (7) of the upstream sleeve (14) of Szabo respectively, since a user can dictate the proper amount of watering to the dispensing portion (Para. [0047]). 
Furthermore, the modification allows liquid release out of all the plurality of perforations of the dispensing portion of Szabo by opening either one of the valves taught by Becktell.
With regard to claims 2-3 and 5-8, the device of Szabo in view of Becktell further discloses each of the two flow controllers comprises a valve (52/62 of Becktell). The dispersing portion is a pipe or a tube (3/9 of Szabo). The plurality of perforations (19 of Szabo) are formed on one of the two long sides (3 of Szabo). A nozzle (19 of Szabo) configured to be connected to the receiving portion for receiving liquid. The liquid comprises an etchant (the device of Szabo is capable of handling liquid of etchant). The liquid is released from the plurality of perforations (19 of Szabo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752